COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Lawrence E. Young and Judith A. Young v. Dimension
                            Homes, Inc.

Appellate case number:      01-14-00331-CV

Trial court case number:    12-DCV-197202

Trial court:                400th District Court of Fort Bend County

        On September 23, 2014, we abated this case and remanded to the trial court to
settle a dispute about the accuracy of the reporter’s record with respect to Plaintiff’s
Exhibit 194. See TEX. R. APP. P. 34.6(e)(2). Appellants, Lawrence E. Young and Judith
A. Young, have filed an unopposed motion to reinstate the appeal.
        On October 2, 2014, the court reporter filed a supplemental reporter’s record of
the September 29, 2014 hearing on appellee, Dimension Homes, Inc.’s, motion to
supplement the reporter’s record, which includes Plaintiff’s (Demonstrative Only)
Exhibit 194. On October 13, 2014, the district clerk filed a clerk’s record that contains the
trial court’s order granting appellee’s motion to supplement the reporter’s record. We
GRANT the motion to reinstate and REINSTATE this case on the Court’s active docket.
      Appellants brief is due to be filed within 30 days of the date of this order. See TEX.
R. APP. P. 38.6(a).
        It is so ORDERED.

Judge’s signature:   /s/ Jim Sharp
                      Acting individually       Acting for the Court


Date: November 20, 2014